Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 5-25 are pending.

Claims 13-16 and 18-23 stand withdrawn from further consideration by the examiner, 37 C.F.R. 1.142(b) as being drawn to non-elected inventions.  

Claims 5-12, 17, 24 and 25, drawn to an isolated and non-naturally occurring anti-CD137 antibody, which binds to the same epitope of CD137 as a reference antibody, are being acted upon in this Office Action.   

Claim Objection and Rejection Withdrawn
The objection to claims 10-12 and 17 is withdrawn in light of the claim amendment. 

The rejection of claims 1-12 and 17 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn in view of the claim amendment. 

The written description of claims 1-12 and 17 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph are withdrawn in view of the claim amendment.   

The rejection of claims 1, 2, 8 and 10 under 35 U.S.C. 102 (a)(1) as being anticipated by WO2012/032433 publication (published March 15, 2012; PTO 1449) is withdrawn in view of the claim amendment. 

The rejection of claims 1-12 and 17 under 35 U.S.C. 102 (a)(2) as being anticipated by US Patent No. 10,875,921 (claimed earliest priority to 62/342,497, filed May 27, 2016; PTO 892) is withdrawn in view of the claim amendment. 

The rejection of claims 1-5, 7, 8, 10 and 17 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 11,203,643 is withdrawn in view of the terminal disclaimer filed June 30, 2022.

EXAMINER’S AMENDMENT

An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Yahua Chen on June 30, 2022.

In the claims:
Claims 13-16 and 18-23 have been canceled. 
Claim 17, line 2, “claim 15” has been changed to -- claim 5 --  

Conclusion
Claims 5-12, 17, 24 and 25 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-0846.  The examiner can normally be reached on M-Th 9-6:30; alternate F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 572-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/PHUONG HUYNH/             Primary Examiner, Art Unit 1644